Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are being treated on the merits. 
Claim Objections
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim “claim 2 and claim 4”.  See MPEP § 608.01(n).  Accordingly, the claim 6 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “of the type”. What does “of the type” mean? Type of what? Such a limitation lacks detailed support in the instant specification. Also, such limitation renders the claim indefinite since it is not clear what structural limitation applicant intends to cover since it is nowhere stated what is meant by “of the type”. 

Claim 6 recites the limitation "the rotary motion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “worm type”. What does “worm type” mean? Type of what? Such a limitation lacks detailed support in the instant specification. Also, such limitation renders the claim indefinite since it is not clear what structural limitation applicant intends to cover since it is nowhere stated what is meant by “worm type”.
Claim 10 recites “flexible type”. What does “flexible type” mean? Type of what? Such a limitation lacks detailed support in the instant specification. Also, such limitation renders the claim indefinite since it is not clear what structural limitation applicant intends to cover since it is nowhere stated what is meant by “flexible type”.
Claim limitation “motor means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 10, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Montero (USPN 7,080,414) in view of Fantin (USPN 4,546,498).
Regarding Claim 1, Montero discloses protecting helmet (Figure 1) with an outer shell (105) 5on the outside and delimiting a front opening (Figure 1) of the helmet, as well as at least one anti-dazzle visor (110) constrained to said protecting helmet (Figure 1) so that to rotate and/or translate with respect to said outer shell (Figure 1-4, Col. 5, lines 37-50) and to move between a lowered position interfering, at least partially, with said front opening (Figure 1-4, Col. 5, lines 37-50, “closed”), and a raised position disengaging from said front opening (Figure 1-4, Col. 5, lines 37-50, “opened”), and vice versa, characterized by 10comprising electrically operated motor means (Col. 5, line 64 – Col. 6, line 14) to operate said at least one anti- dazzle visor from said lowered position to said raised position, or vice versa (Col. 5, lines 37-50), and an automatic control unit (Col. 5, line 64 – Col. 6, line 14) that is vocally operated to control said motor means (Col. 6, lines 15-43, “acoustic sensor”).  Montero does not specifically disclose protecting helmet of the type comprising at least one inner shell made of a shock-absorbing material, the inner shell being covered with an outer shell  5on the outside and delimiting a front opening of the helmet. However, Fantin discloses a protecting helmet (Figure 1) of the type comprising at least one inner shell made of a shock-absorbing material (Col. 2, line 4-8, “padding”), the inner shell being covered with an outer shell 5on the outside (Col. 2, line 4-8, “skullcap”) and delimiting a front opening of the helmet (Figure 1) wherein a device (1) is positioned within the padding and helmet (Col. 2, lines 4-8). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the helmet of Montero to include an inner shell and outer shell, as taught by Fantin, in order to allow for comfort for a user while being able to embed a device conveniently between and within layers of the helmet. 
Regarding Claim 2, Montero in view of Fantin disclose said motor means 15comprise at least one electric motor operated by a direct current source (Col. 5, lines 37-50 & Col. 5, line 64- Col. 6, line 14).  
Regarding Claim 3, Montero in view of Fantin disclose said motor means comprise at least one direct-current electric motor of the stepper type (Col. 5, line 37-Col. 6, line 14).   
Regarding Claim 4, Montero in view of Fantin disclose that said motor means comprise a translationally-operated driving rod 20(210) and a lever system (220) transmitting motion from said driving rod to said anti-dazzle visor (Col. 5, lines 37-63).  
Regarding Claim 6, Montero in view of Fantin disclose said motorWO 2016/207743PCT/IB2016/053027 16 means comprise a transforming apparatus (230/240, Col. 5, lines 37-50 & Col. 5, line 64- Col. 6, line 14) to transform the rotary motion of the output shaft of said at least one electric motor into the translatory motion of said driving rod (Col. 5, lines 37-50 & Col. 5, line 64- Col. 6, line 14).   
Regarding Claim 8, Montero in view of Fantin disclose at least one photovoltaic panel (Col. 5, lines 37-50, “solar”) and/or at least one battery for power supplying  (Col. 5, lines 37-50, “batteries”), directly or indirectly, at least said motor means and said automatic control unit (Col. 5 line 37-Col. 6, line 14).  

 
Regarding Claim 10, Montero in view of Fantin disclose at least one photovoltaic panel (Col. 5, lines 37-50, “solar”) is of flexible type. 
Regarding Claim 14, Montero in view of Fantin disclose said motor means  and said control unit are at least partially housed in seats obtained in said inner shell, under said outer shell (Montero, Col. 5, line 21-Col. 6, line 14 & Fantin, Col. 2, lines 4-8, “within”).  
Regarding Claim 15, Montero in view of Fantin disclose at least one inner speaker and/or one inner camera and/or one outer camera and/or a radio communication system, which can be all operatively connected toWO 2016/207743PCT/IB2016/053027 17 said automatic control unit (Col. 6, line 15-Col. 7, line 38).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Montero (USPN 7,080,414) in view of Fantin (USPN 4,546,498) in further view of Righi (US 2010/0253603).
Regarding Claim 9, the combination of Montero and Fantin do not disclose at least one battery is a lithium-ion accumulator. However, Righi discloses the use of lithium ion batteries on a helmet (Para. 53-54). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a lithium battery, as taught by Right, to the helmet of Montero in order to provide a power source to the helmet visor from solar power. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Montero (USPN 7,080,414) in view of Fantin (USPN 4,546,498) in further view of Duda (US 2002/0186180).
Regarding Claim 11, Montero in view of Fantin disclose a processing system provided with a system memory, in order to capture and process the signals coming from signals (Col. 7, lines 38-53). Montero in view of Fantin do not specifically disclose wherein said vocally-operated automatic control unit comprises at least one microphone facing at least the inside of the helmet, and a processing system provided with a system memory, in order to capture and process the signals coming from said at least one microphone. However, Duda discloses vocally-operated automatic control unit comprises at least one microphone facing at least the inside of the helmet (Claims 3 & 29). It would have been obvious to one of ordinary skill in the art to modify Montero in view of Fantin, to use a microphone for signaling an automatic control unit, as taught by Duda, in order to allow a user to control the automatic control of the visor via a microphone. Therefore the combination of Montero, Fantin and Duda disclose processing system provided with a system memory, in order to capture and process the signals coming from said at least one microphone (Montero, Col. 7, lines 38-53 & Duda, Claims 3 & 29).
Regarding Claim 12, the combination of Montero, Fantin and Duda disclose said processing system is programmable (Montero, Col. 7, lines 38-53).  
Regarding Claim 13, the combination of Montero, Fantin and Duda disclose said automatic control unit comprises a speech recognition module and a control module for controlling the afore said electrically operated motor means (Duda, Claims 3 & 29).   

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fantin (USPN 4,546,498) in view of Montero (USPN 7,080,414).
Regarding Claim 1, Fantin discloses protecting helmet (Figure 1) of the type comprising at least one inner shell (Col. 2, line 4-8, “padding”) made of a shock-absorbing material, the inner shell being covered with an outer shell (Col. 2, line 4-8, “skullcap”) 5on the outside and delimiting a front opening (Figure 1 & 4) of the helmet, as well as at least one anti-dazzle visor (4) constrained to said protecting helmet (Figure 1) so that to rotate and/or translate with respect to said outer shell (Col. 2, lines 56-63) and to move between a lowered position interfering, at least partially, with said front opening (Col. 2, lines 56-63, “closed”, Figure 4), and a raised position disengaging from said front opening (Col. 2, lines 56-63, “opening”, Figure 4), and vice versa, characterized by 10comprising electrically operated motor means (Col. 2, lines 9-12) to operate said at least one anti- dazzle visor from said lowered position to said raised position, or vice versa (Col. 2, line 64-Col. 3, line 2). Fantin does not specifically disclose an automatic control unit that is vocally operated to control said motor means.  However, Montero discloses an automatic control unit that is vocally operated to control said motor means (Col. 5, lines 37-50 & Col. 6, lines 15-43, “acoustic sensor”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control of said motor to be vocally operated, as taught by Montero, in order to allow for automatic open and close positioning of the visor.
Regarding Claim 2, the combination of Fantin and Montero disclose said motor means 15comprise at least one electric motor operated by a direct current source (Col. 2, line 9-Col. 3, line 2). 
Regarding Claim 3, the combination of Fantin and Montero disclose said motor means comprise at least one direct-current electric motor of the stepper type (Col. 2, line 9-Col. 3, line 2).  
Regarding Claim 4, the combination of Fantin and Montero disclose said motor means comprise a translationally-operated driving rod 20(11/15) and a lever system (14/16/7/8) transmitting motion from said driving rod to said anti-dazzle visor (Col. 2, line 9-Col. 3, line 2).  
Regarding Claim 5, the combination of Fantin and Montero disclose said lever system (14/16/7/8) is integral with the anti-dazzle visor and comprises at least one hinge pin (3/13) to hinge the anti-dazzle visor to the outer shell of the helmet , a load 25arm (Figure 1) constituted by at least part of the portion of the anti-dazzle visor engaging the front opening of the helmet (Figures 1 & 4), and an effort arm (part of the visor shown in Figure 4) constituted by a side appendage of said anti-dazzle visor which is opposed, with respect to said at least one pin (Figures 1 & 4), to the portion of the anti-dazzle visor engaging said front opening, said effort arm being constrained to the afore said driving 30rod (Figures 1 & 4, Col. 2, line 9-Col. 3, line 2). 
Regarding Claim 6, the combination of Fantin and Montero disclose said motorWO 2016/207743PCT/IB2016/053027 16 means comprise a transforming apparatus (Figures 2 & 3) to transform the rotary motion of the output shaft of said at least one electric motor into the translatory motion of said driving rod (Col. 2, line 9-Col. 3, line 2).  
Regarding Claim 7, the combination of Fantin and Montero disclose said transforming 5apparatus is of nut screw and worm type (Col. 2, lines 16-27).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732